Citation Nr: 0027557	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  99-12 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a cerebral 
vascular accident (CVA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1973 to 
December 1997.  This case comes before the Board of Veterans' 
Appeals (the Board) on appeal from a March 1999 rating 
decision of the Montgomery, Alabama, Department of Veterans 
Affairs (VA) Regional Office (RO).


FINDING OF FACT

The appellant has submitted evidence sufficient to show that 
he has residuals of a CVA which began in service.


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of a CVA is granted.  38 U.S.C.A. §§  5107(a), 1110 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303(b), 3.309 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 498, 
506  (1995) (citations omitted), aff'd 78 F.3d 604  (Fed. 
Cir. 1996).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  

Once well groundedness has been established, service 
connection may be established for a current disability in 
several ways including on a "direct" basis.  38 U.S.C.A. 
§ 1110 (West Supp. 2000); 38 C.F.R. §§ 3.303(a), 3.304 
(1999).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires that the 
evidence show the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required to 
satisfy the second element.  Grottveit v. Brown,  5 Vet. App. 
91, 92-93 (1993).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b) (West 1991).

The appellant's service medical records reveal that he 
suffered a CVA in corona radiata in August 1993.  The 
appellant was treated with Zoloft and the condition improved.  
A February 1994 neurological summary noted that the veteran 
did well following the CVA.  Comprehensive testing revealed 
no abnormality, except a 1.5 centimeter globular area of 
increased signal intensity within the region of the corona 
radiata on the left, consistent with an acute infarct.

A neurological examination in 1997 was within normal limits 
with no evidence of any neurological deficit.

The appellant underwent VA examination in March 1999.  The 
examiner reviewed some of the veteran's service medical 
records and provided a diagnosis of previous stroke, lacunar, 
in corona radiata.

Based on the above, the Board finds that the appellant has 
presented a well grounded claim.  He has presented medical 
evidence that he suffered a CVA in service.  Brain thrombosis 
or hemorrhage is a chronic disability for VA compensation 
purposes.  See 38 C.F.R. § 3.309.  The regulations provide 
that where there is medical evidence of a chronic disability 
suffered in service and the veteran still suffers from that 
disability or its residuals, the claim for service connection 
is well grounded.  Savage v. Gober, 10 Vet. App. 488 (1997); 
38 C.F.R. § 3.303(b) (1999).

Moreover, the Board finds that service connection for 
residuals of a CVA is warranted.  The appellant suffered a 
CVA in service, and diagnostic testing shows residuals of 
that CVA even if very slight.  The regulations provide that 
if a claimant has been diagnosed with a chronic condition in 
service, that subsequent manifestations of the same chronic 
disease are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  Here, 
there is no evidence of any intercurrent cause.  Therefore, 
service connection should be granted.  38 U.S.C.A. § 1110.

Accordingly, the claim of service connection for residuals of 
a CVA is established.


ORDER

Entitlement to service connection for residuals of a CVA is 
granted.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals



 

